Citation Nr: 1620385	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-18 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial evaluation greater than 10 percent disabling for ganglionectomy, right wrist.

3.  Entitlement to an initial evaluation greater than 10 percent disabling for painful scar, right wrist.

4.  Entitlement to a compensable initial evaluation for residual scarring, right wrist.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of the right wrist.


REPRESENTATION

Veteran represented by:	Daniel D. Kienker, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from November 1961 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine and Columbia, South Carolina.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in February 2013.  A transcript of the hearing is included in the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for residuals of right wrist ganglionectomy, painful right wrist scar, and scarring of the right wrist , and entitlement to SMC for loss of use of right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

A chronic lumbar spine disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2009.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  Although the Veteran reported treatment from the Griffin Clinic and Thomas Memorial Hospital, those records were found unavailable as indicated in letters dated in September 2009.  The Board has considered the statements and the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA medical examinations were obtained in November 2009 and January 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examinations and the Veteran's reported symptoms and opinions supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012), Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for a lumbar spine disability due to injury, sleeping on cots, and/or occupational duties during active service.

Service treatment records, including October 1961 induction examination, November 1961 induction medical history, September 1963 separation medical history, and September 1963 separation examination reports, are negative for any complaints or diagnosis of a chronic back disorder.  A June 1963 service treatment record indicates the Veteran fell on his bed, injuring his back.  The examiner noted an abrasion on his right post ribs with tenderness to palpation.  The diagnosis was contusion.  And x-ray report dated four days later was negative.  The Veteran reported his symptoms were slowly decreasing, but he still had painful motion.  He was given light duty for three more days.  

During a September 1978 VA examination, the Veteran underwent x-ray testing.  The x-ray showed narrowed disk space at L5-S1; otherwise normal spine.    

Post-service private treatment records from October 1982 show complaints of back pain.  In an October 1982 note, the Veteran reported he has had intermittent problems with the low back for over the past 20 years.  He reported he could not remember any trauma.  The examiner referred to a February 1978 x-ray report which indicated some narrowing at the L5-S1.  The x-ray report noted the Veteran was evaluated for pain without injury.  The impression at that time was lumbar syndrome.  In a December 1997 private orthopedic note, the Veteran reported a 35 year history of back pain.  X-rays showed degenerative disc changes at L4-5, L5-S1.  The diagnosis was lumbar spondylosis with L5-S1 and L4-5 changes.  A December 1997 private bone scan showed minimal increased uptake in the lower thoracic and lower lumbar regions consistent with spondylotic change.  Additional treatment record showed on-going treatment for back pain to include epidural steroid injections and at home exercise program.  

The Veteran was first afforded a VA examination regarding his claimed back condition in November 2009.  At that time, he reported the onset of his low back problem to the year 1962 when he suffered a lifting injury in service.  He asserted his back problem has gradually worsened over the years since leaving the military and he has been under doctors' care for the back since 1965.  The examiner reviewed the Veteran's claim file, including the service treatment records, and noted the Veteran has diagnosis of degenerative disc disease and radicular syndrome.  He last worked in 1991 as a union representative.  An x-ray report from that time showed degenerative disc disease from L3-S1.  After a physical examination, the diagnosis was lumbar degenerative disc disease with some clinical evidence of bilateral lumbar radiculopathy.  The examiner opined that it is less likely than not that the Veteran's present back problems are related to his miliary service.  The examiner noted that there is one isolated injury which is not remote in time and which is somewhat inconsistent with the Veteran's reported history.  The x-rays on that occasion were read as normal.  The Veteran did not receive any profile or specialty care of his back and his separation history and examination were normal.  

An August 2010 statement from, J. M, N.P., indicates the Veteran has chronic back pain and degenerative joint disease likely to be the result of injury sustained while stationed in Korea. 

During a January 2012 VA examination, the examiner noted the first evidence of a back problem was in late 1970s, though the Veteran reported his back problem began in 1963.  The Veteran stated he injured his back in 1963 when he fell on a bed.  He was shoved by a drunk onto a bed with no mattress.  He was treated for abrasions and a contusion to the right posterior ribs.  X-rays were negative.  He was given light duty for a little more than a week.  The examiner indicated there were no further records available of back problems until 1978 when he had some abnormal x-rays.  He was released from active duty in September 1963 with no mention of back problems in his separation physical.  The Veteran reported he did not have too much back trouble at that time but it became gradually worse over the years and he had to quit his job in 1991 as a carpenter.  After a physical examination, the diagnosis was lumbosacral spondylosis and degenerative disk disease of the lumbar spine with spinal stenosis (bilateral radiculopathy).  The examiner found it is less likely as not that the Veteran's lumbar spine condition was incurred in or caused by the event during the military service.  The Veteran was treated for one acute episode of back pain in 1963.  This pain was in the right posterior ribs.  The current problem is in the lumbosacral spine, not thoracic.  There is also not enough documentation to support a chronic back problem or severe injury as the Veteran was treated on only two occasions a week apart for this injury and x-rays were negative.  Separation physical did not show any problems and there was no further treatment for back complaints on record until 1978.  

VA treatment records are consistent with the private treatment records and VA examination reports.  A July 2004 VA MRI report showed marked vertebral defect on the superior surface of the fourth lumbar vertebra which may be consistent with an old fracture.  

During a February 2013 DRO hearing, the Veteran testified that while serving in Korea he was a carpenter and his duties involved setting forms to pour concrete, and building and setting headwall forms and retaining walls.  He reported there was a lot of heavy lifting.  He asserted that he thought his back problems were due to lifting and setting the rail forms for concrete.  He stated he was not treated at that time.  He stated he was also was shoved onto an Army cot with a 160 pound man on top of him.  He stated the bed had no mattress and his back hit the frame.  He went to sick call.  He had some pain during that time, but not much.  Over the years, his pain has increased.  He asserted that his current pain is localized to where he was injured when he was thrown on to the bunk.  The Veteran denied any subsequent injury to his back.  

The Veteran and his family members also submitted various lay statements in support of his claims.  These statements generally attest that his claimed condition either had its onset during active service or shortly thereafter.  

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a lumbar spine disability.

Initially, the Board notes that there is no probative evidence that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine first manifested during active service or within one-year of service discharge.  Arthritis was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service or within one year of separation.  Rather, he denied pertinent pathology at separation and the clinical evaluation was normal.  

Although the nurse practitioner indicated the Veteran has chronic back pain and degenerative joint disease likely to be the result of injury sustained while stationed in Korea, the nurse gave no rationale or support for this opinion.  However, the VA negative nexus opinions of record were based on thorough reviews of the claims file, the Veteran's reported medical history, and physical examinations; additionally, the resulting opinions clearly address the Veteran's contentions, and provide reasoned analyses and rationales to support the opinions.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  As such, the Board affords greatest probative weight to the VA opinions of record, which are factually accurate, fully articulated, and supported by sound reasoning.  

The Board has considered the statements from the Veteran, as well as the other lay statements in the record to support his claim.  The lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as the lay statements of record assert a nexus between the Veteran's current condition and active service, such statements are of little probative value, as the parties making such statements have not been shown to possess orthopedic medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record allege in-service onset and continuous symptoms since active service, they are afforded little probative value, as post-service medical records fail to document related reports or treatment of any such conditions prior to 1978.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Here, we compare the recent lay statements with the contemporaneous events.  At separation, he denied any arthritis or bone or joint deformity.  In addition, the spine was normal on clinical evaluation.  The Board is not presented with silence alone.  Rather, the record includes evidence of his lay denial of pertinent pathology and contemporaneous normal findings on examination.  The Board concludes that his specific denials and the normal findings at separation are more credible and more probative than recent statements advanced in support of this claim.

In summary, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a lumbar spine disability.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a low back disorder is denied.  


REMAND

During an April 2015 VA scars examination, the examiner noted the Veteran's scars resulted in limitation of function.  The examiner noted the Veteran states his scar and limitation of motion of his wrist cause him to lose grip strength in his right hand after a period of time.  However, the range of motion on examination was not indicated.  As such, the Board finds a VA examination is necessary to determine the nature and severity of the Veteran's right wrist disability.  As the examination may elicit additional evidence relevant to the Veteran's increased rating claim for his painful scar and claim for entitlement to special monthly compensation for loss of use, the issues are also remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA medical records dated since the January 2015 VA examination, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file.

If the AOJ is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to do so.

3.  Following completion of the above, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right wrist and scar disabilities.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed.

The examiner should report the range of dorsiflexion in degrees.  The examiner should determine whether the right wrist disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is any ankylosis.

The examiner should also address the severity of the scars and their functional impact.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


